Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Silverman, J.), imposed November 19, 1996, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The defendant waived his right to appeal as part of the negotiated plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Nevertheless, we have considered the defendant’s contention that the sentence was unduly harsh and excessive, and find it to be without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Bracken, Copertino, Sullivan and McGinity, JJ., concur.